Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 27, 2017

                                      No. 04-17-00091-CV

                     TEXAS DEPARTMENT OF TRANSPORTATION,
                                   Appellant

                                                 v.

                                      Hector R. RAMIREZ,
                                            Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CVT002640-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
        After we granted Appellee’s first and second motions for extension of time to file the
brief, Appellee’s brief was due on October 25, 2017. See TEX. R. APP. P. 38.6(b), (d). On the
twice-extended due date, Appellee filed a third motion for extension of time to file the brief until
November 15, 2017, for a total extension of eighty-two days. See id. R. 10.5(b).
       Appellee’s motion is GRANTED. Appellee’s brief is due on November 15, 2017.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2017.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court